DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows because the abstract is more than one paragraph: 

--Abstract 
The invention relates to a vehicle headlamp (1) comprising: a high-resolution lighting apparatus (2) for projecting various light distributions onto a roadway area (4) positioned in front of a vehicle (3); an environmental detection device (5) for detecting at least one parking space (6) located in the environment surrounding the vehicle (3); and a control device (7) for dynamically controlling the lighting apparatus (2); wherein the environmental detection device (5) is designed to issue information corresponding to a detected parking space (6) to the control device (7), wherein the control device (7) is designed, in case the environmental detection device (5) detects a parking space (6), to control the lighting apparatus (2), under consideration of at least the information issued by the environmental detection device (5) related to the parking space (6), in such a manner that the lighting apparatus (2) at least projects a definable ground projection (8), which at least represents the vehicle length, onto the roadway area (4) in front of the vehicle (3).--


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAURA K TSO/Primary Examiner, Art Unit 2875